COURT OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-397-CR
 
RALPH ALEXANDER FORREST                                               APPELLANT
 
                                                   V.
THE
STATE OF TEXAS                                                                STATE
                                               ----------
         FROM COUNTY CRIMINAL COURT NO. 1 OF
DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have
considered AAppellant=s Motion
For Voluntary Dismissal Of Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision of this
court having been delivered before we received this motion, we grant the motion
and dismiss the appeal.  See Tex.
R. App. P. 42.2(a), 43.2(f).
PER CURIAM
 
PANEL:  DIXON W. HOLMAN, J. (Senior Justice, Retired,
Sitting by Assignment); GARDNER and WALKER, JJ. 
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 




DELIVERED: January 8,
2009 




[1]See Tex. R. App. P. 47.4.